Citation Nr: 9901352	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-42 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for Gilles de la 
Tourette's syndrome, currently evaluated at 60 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.

4.  Entitlement to an increased rating for low back strain 
with scoliosis, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1992 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
Gilles de la Tourette's syndrome, left knee chondromalacia, 
right knee chondromalacia, and scoliosis.  The veteran was 
awarded a 30 percent disability rating for his Tourette's 
syndrome.  Noncompensable evaluations were assigned for the 
other disabilities.

Subsequently, by a July 1994 hearing officer decision, an 
increased (60 percent) rating for Tourettes syndrome, an 
increased (10 percent) rating for left knee chondromalacia, 
and an increased (10 percent) rating for what was then 
characterized as low back strain with scoliosis were 
assigned. 

The Board notes that the veterans representative has argued 
that service connection should be granted for a psychiatric 
disability as secondary to the veterans service-connected 
Tourettes syndrome.  This issue is referred to the RO for 
appropriate action.  

(The issues of increased ratings for left knee 
chondromalacia, right knee chondromalacia, and low back 
strain with scoliosis will be addressed in the remand that 
follows this decision.) 


FINDING OF FACT

The veteran's service-connected Tourettes syndrome is 
manifested by severe/very frequent tics affecting his head, 
neck, and extremities.  His speech is also affected.  


CONCLUSION OF LAW

An increased rating for Tourettes syndrome is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.124a (Diagnostic Code 8104) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veterans 
service-connected Tourettes syndrome is manifested by 
increasingly more severe and frequent tics that interfere 
with his ability to concentrate, obtain employment, and to 
interact socially, and thus warrants the assignment of an 
increased rating.  

The Board notes that the veterans service medical records 
include reports dated in March 1990 and March 1992, as well 
as a March 1992 separation examination report showing that 
the veteran reported and/or sought medical attention for an 
unknown neurological problem manifesting itself through 
tics in his face and extremities.

More recently, VA treatment records, dated from June 1992 to 
February 1994, include references to complaints of 
involuntary motor tics as well as a diagnosis and treatment 
for Tourettes syndrome starting in August 1992.

The veteran appeared at a personal hearing before the RO in 
April 1994.  The veteran testified that he was attending 
college and that the tics from his Tourettes syndrome 
interfered with his ability to read or concentrate.  He 
indicated that it adversely affected his social life.  He 
also reported that his Tourettes syndrome caused him to be 
unable to obtain employment in the past and will do so in the 
future.  The veteran further testified that he was only 
partially able to control his tics.  Additionally, he 
reported that both his tics and the effort used to control 
them exhausted him by the end of the day.  He said that at 
one time he was on medication to control his symptoms, but it 
had too many adverse side effects (severe depression and 
lethargy), so he stopped using it.  The veteran testified 
that he was seeing a VA neurologist for treatment.  
Additionally, he reported that he would be trying a new drug 
therapy to help his Tourettes syndrome during the upcoming 
summer.  The primary adverse effect of his Tourettes 
syndrome was uncontrollable muscle tics that became worse 
with fatigue or stress.  Moreover, he testified that these 
tics were becoming increasingly more difficult to control as 
he becomes older.  He indicated that on average he had 
approximately 180 tics per day. 

At a May 1994 VA neurological examination, the veteran 
complained of increased frequency of his tics which were 
uncontrolled by medication.  He also reported that the tics 
interfered with his social life, schooling, and daily living.  
On motor examination, the veteran had increased violent 
right-sided tics with head jerking movements (right greater 
then left) and involving the right upper extremity.  Sensory 
examination was normal to all modalities.  Cerebellar 
examination was also normal.  Toes were down going 
bilaterally.  Deep tendon reflexes were symmetric in all 
extremities.  The diagnosis was severe tic disorder with 
likely Tourettes syndrome.  The examiner then opined that 
the veteran appeared to be rather severely disabled today 
and was having increased difficulty with activities of daily 
living including education and work.

The Board also notes that, during the course of the veterans 
May 1994 VA joints examination, the examiner opined that the 
veteran had muscular tics in the back and extremities that 
can produce musculoskeletal pain because of their vigor.  
Additionally, the examiner also opined that the veterans 
muscle tics would aggravate his musculoskeletal disabilities.

Subsequently, at the veterans May 1998 VA neurological 
examination, the veteran reported that the severity of his 
tics varied depending on such factors as nervousness and lack 
of sleep.  He also reported that he had both head tics and 
vocal tics.  The veteran then reported that he was only 
partially successful in controlling his tics.  The veteran 
also stated that he had been on both Clonidine and Haldol to 
try to alleviate his symptoms.  However, the Clonidine 
increased the frequency of the tics and the Haldol provided 
only minimal relief with a number of adverse side effects.  
The veteran also reported that he was sometimes able to 
control his vocal tic by hyper-extending his knees.  

On examination, the veteran had multiple and especially 
repetitive arm, leg, head, and vocal tics.  His vocal tics 
took the form of grunts.  The examiner opined that his 
tics were very frequent.  Cranial nerves were intact, disks 
were flat, motor strength was 5/5, and sensory examination 
was normal.  Deep tendon reflexes were 2 plus and equal.  His 
toes were down going and his gait was within normal limits.  
Additionally, the following tests were okay: finger to nose 
and heel to shin (mild right ataxia).  The diagnosis was 
Gilles de la Tourette's syndrome.

Thereafter, at a July 1998 VA joints examination, the veteran 
indicated that his symptoms were quite active (i.e., causing 
him to forcefully hyper-extend his knees approximately 20 to 
30 times a day), and that they affected his head, neck, 
torso, and legs. 

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based, as 
far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the veterans service-connected Tourettes 
syndrome was first evaluated by the RO under Diagnostic Code 
8103 (convulsive tic).  See RO decision entered in November 
1992.  Thereafter, a hearing officer, in a July 1994 
decision, evaluated the veterans service-connected 
Tourettes syndrome under Diagnostic Code 8104 (paramyoclonus 
multiplex, myoclonic type convulsive state). 

Initially, the Board notes that the veteran has been assigned 
the highest disability rating available under the schedular 
criteria for paramyoclonus multiplex under Diagnostic Code 
8104.  Therefore, the Board must turn to other possible 
analogies as provided for under § 4.20, or to an 
extraschedular analysis to determine whether an increased 
rating should be assigned.  38 C.F.R. § 4.20 (1998).

The veterans representative has argued that the veterans 
Tourettes syndrome should be rated by analogy to Diagnostic 
Code 8910 (epilepsy).  However, the notes under Diagnostic 
Code 8911 define two types of epilepsies contemplated by the 
rating schedule:  major seizures characterized by generalized 
tonic-clonic convulsion with unconsciousness, and minor 
seizures which constitute a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  § 4.124a.  Significantly, both definitions 
contemplate loss of consciousness or conscious control.  

In the veterans case, the record on appeal contains the 
veterans reports of experiencing as many as approximately 
180 tics a day and decreased concentration during these 
times, as well as his complaints of increased difficulty in 
controlling the tics.  The record is devoid of any medical 
evidence showing that he ever loses consciousness or 
conscious control as contemplated by ratings for epilepsies.  
Indeed, the very problem the veteran experiences is 
specifically addressed by the criteria in Diagnostic Codes 
8103 and 8104, namely myoclonic activity not associated with 
loss of consciousness or conscious control.  Although these 
criteria do not specifically identify Tourettes syndrome as 
the debility to be rated, they do in fact identify the 
symptoms caused by Tourettes, and presumably other 
convulsive problems not characterized as epilepsy.  
Therefore, based on VAs definition, the Board finds that the 
veterans Tourettes syndrome is appropriately rated under 
Diagnostic Code 8103 or Diagnostic Code 8104.  

Given that severe cases of myoclonic activity are assigned a 
60 percent evaluation under Diagnostic Code 8104 and no more, 
the Board concludes that an increased schedular rating is not 
warranted.  Diagnostic Code 8104.

The Board has also given consideration to the potential 
application of the various provisions of 38 C.F.R., Parts 3 
and 4.  Although the veteran has described his Tourettes 
syndrome as being so bad that his ability to work is impaired 
to the point that he his not employable, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1998).  
The current evidence of record does not demonstrate that 
symptoms due to Tourettes syndrome have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that such symptoms no 
doubt have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that the RO did not 
abuse its discretion in not referring this case to the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular rating.  


ORDER

An increased rating for Tourettes syndrome is denied. 


REMAND

Turning to the veterans claims for increased ratings for his 
service-connected left knee chondromalacia, right knee 
chondromalacia, and low back strain with scoliosis, the Board 
notes that his service medical records include a November 
1991 examination report wherein it was noted that the veteran 
reported back pain while sleeping.  Additionally, a February 
1992 chronological record of medical care included a 
statement by the veteran that he had a 2.5-year history of 
lower back pain and a diagnosis of mechanical low back pain.

More recently, at a May 1994 VA examination, the veteran gave 
a history of chronic knee and back pain starting while in 
military service.  He then complained of bilateral knee 
popping as well as back popping when he bends.  He 
reported that his back pain was aggravated by bending, 
stooping, lifting, long periods of standing and long periods 
of lying down.  He also reported that he wore a back support 
belt when he exercised.  The veteran next reported that his 
bilateral knee pain became worse when getting up from and 
into a chair, when driving, when rotating the knee, and when 
kneeling.  However, he reported no knee locking or going out.  
He also informed the examiner that he did not wear a knee 
support and was not on medication for knee pain.

On examination, the back had a 10-degree flexible 
thoracolumbar scoliosis convex to the right with a pelvic 
tilt of 3/8 inch to the right.  The range of motion of the 
veterans lumbar spine was as follows:  forward flexion to 80 
degrees, backward extension to 28 degrees, lateral bend to 
the left to 24 degrees, and lateral bend to the right to 32 
degrees.  

On examination of the lower extremities, the veteran had mild 
tibial varus deformity bilaterally of approximately 2 degrees 
on the left and 4 degrees on the right.  There was mild 
internal torsion of the tibia of approximately 10 degrees 
bilaterally.  The range of motion of the veterans knees was 
as follows:  extension of 0 to 140 degrees on the left; and 
extension of 0 to 144 degrees on the right.  Tenderness was 
seen along the medial joint line and the medial edge of the 
patella facet on the left side.  Some lateral tracking of 
both patellae on flexion and extension was seen bilaterally.  
However, no crepitus or effusion was present.  The veteran 
had a 1-plus Lachmann on the left and negative drawer.  (The 
examiner opined that the foregoing was probably due to muscle 
weakness rather than instability since the drawer was 
completely negative.)  Ligaments were stable bilaterally 
except for the slight laxity on the Lachmann testing of 
the left knee.  Rotational tests were negative.  X-rays 
showed minimal narrowing of the medial aspect of the knee 
joints bilaterally.  The diagnoses were lumbosacral strain 
with mild scoliosis and bilateral chondromalacia patellae.

The Board also notes that, as mentioned above, the May 1994 
examiner opined that the veteran had muscular tics in the 
back and extremities that could produce musculoskeletal pain 
because of their vigor.  Additionally, the examiner opined 
that the veterans muscle tics would aggravate his 
musculoskeletal condition.

Subsequently, at the veterans May 1998 VA neurological 
examination, he complained that his right knee disorder was 
worse than his left knee disorder.  He also reported that his 
back was a little stiff and fatigued if he stood all day but 
otherwise he had no weakness, loss of endurance, or flare-
ups.  The diagnoses included scoliosis with lower back pain. 

Thereafter, at the veterans July 1998 VA joints examination, 
the veteran complained that his involuntary knee movements 
due to Tourettes syndrome (approximately 20 or 30 a day) 
caused bilateral knee pain.  He also reported that his knees 
popped, occasionally locked, and sometimes gave out.  X-rays 
showed mild narrowing of the medial aspect of the knee joints 
bilaterally.  On examination, there were no bony deformities, 
swelling, edema, varus or valgus angulation, hyperextension 
angulation on standing, or anterior, posterior, or lateral 
instability.  However, the veteran had mild tenderness on 
palpation of the medial joint line bilaterally.  The 
diagnosis was chondromalacia of the patellae since 1994.

Historically, service connection has been granted for 
bilateral knee chondromalacia, and these disabilities have 
been evaluated by the RO under Diagnostic Code 5257 
(recurrent subluxation or lateral instability of the knee) 
only.  See agency of original jurisdiction (AOJ) decisions 
entered in November 1992, July 1994, August 1994, and October 
1998.  Such a rating suggests that other factors, such as 
limitation of motion or pain with use, are not to be 
considered when evaluating the veterans knee disabilities.  
Johnson v. Brown, 9 Vet.App. 7, 11 (1996) (when disability is 
rated under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply).  
However, in actions taken at the RO in November 1992 and July 
1994, specific consideration was given to possible loss in 
range of motion.  Such action strongly suggests that 
impairment other than subluxation or instability has been 
treated as part of the veterans service-connected knee 
disability.

Additionally, the Board notes that service connection has 
been granted for low back strain with scoliosis, and this 
disability has been evaluated by the RO under Diagnostic Code 
5295 (lumbosacral strain).  Taking the foregoing into 
account, the Board notes that, because it appears that the RO 
has meant to include knee problems beyond instability or 
subluxation in the assigned ratings, and because the manner 
of rating low back strain with scoliosis also contemplates 
debility due to limitation of motion, further evidentiary 
development is yet required.  Consideration must now be given 
to the degree of functional loss caused by pain such as was 
complained of at the veterans May 1994, May 1998, and July 
1998 VA examinations as well as his April 1994 personal 
hearing.  DeLuca v. Brown, 8 Vet.App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  This is so not only because of the need to consider 
functional loss due to pain under the precepts of DeLuca, 
supra, but because of the potential for assigning separate 
ratings for pain and instability of the knees.  See 
VAOPGCPREC 23-97 (July 1, 1997) (separate ratings may be 
assigned for instability and loss of motion when rating knee 
disability).

Specifically, when rating musculoskeletal disability, it 
should be remembered that a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (1998).  The difficulty in rating functional loss due 
to pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veterans disability had merely included findings as to the 
range of motion at the time of the examination without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet.App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a full description of the 
effects of disability upon the persons ordinary activity.  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portray[ed] (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups.  Id.  This is what is now required.

When examined by VA, the veterans complaints of knee and 
back pain were noted, and clinical findings relative to his 
knees and low back were made, but no attempt was made to 
quantify the veterans pain in terms that can be used to 
apply pertinent rating criteria.  Consequently, it may be 
said that the examination reports were not responsive to the 
mandate in DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  

The case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to any service-connected 
disability that affect his knees and low 
back, including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner 
should identify each functional debility 
legitimately experienced by the veteran.  
Functional loss due to such difficulties 
should be described in terms of 
additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca, supra.  Additionally, the 
examiner should state whether the veteran 
has subluxation or lateral instability of 
either knee, and if he does, whether it 
is severe, moderate, or slight. 

3.  The RO should undertake any 
additional development suggested by the 
examiners findings and opinions, or lack 
thereof.  Consideration should be given 
to the principles enunciated in 
VAOPGCPREC 23-97.  If any benefit sought 
is not granted, a supplemental statement 
of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
